DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a memory (Claim 1, 12); a controller (Claim 1, 12, 16-17).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) measuring a thickness then acquiring test pixel data, generating a data set, generating a thickness predicting model, then acquire an original image of the wafer, then acquiring a corrected image of the wafer, then acquiring pixel data for applying the pixel data to the thickness predicting model for the predicting of a thickness of at least one wafer or element layer formed on the wafer. The limitations of measuring, acquiring, generating and applying as drafted are processes that under their broadest reasonable interpretation, cover performance of the limitations in the mind. Nothing in the claim elements precludes the step from practically being performed in the mind. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. This judicial exception is not integrated into a practical application. In particular the claim does not recite any additional elements to perform the above steps into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the process above amounts to no more than mere instructions that one can do in the mind. Mere instructions that one can do in the mind cannot provide an inventive concept. The claim is not patent eligible. Claim 19-20 are rejected because they depend on claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-12, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IWANAGA et al. (2015/0324970).
Claim 1
 	IWANAGA et al. (2015/0324970) discloses a transfer robot (transfer arm) configured to transfer a wafer between a first device and a second device along a transfer path (Para. 0056); a light source (Fig. 5, Ref. 132) configured to emit light onto the wafer (Fig. 5, Ref. W) while on the transfer path (See Fig. 5); a camera (Fig. 5, Ref. 130) configured to acquire an original image of the wafer (Fig. 5, Ref. W) based on the light reflected from the wafer (Para. 0059); a memory (Fig. 5, Ref. 6) configured to store a thickness predicting model (Fig. 6, Ref. 160), the thickness predicting model (Fig. 6, Ref. 160) being generated based on a data set including a thickness of at least one of a test wafer corresponding to the wafer and a test element layer formed on the test wafer (a measured value storage part 160 that stores data regarding film thickness measured values measured in advance in a film thickness measurement means provided outside the substrate treatment system 1), and the thickness predicting model (Fig. 6, Ref. 160) being trained to minimize a loss function of the data set (It is inherent that the thickness data measured in advance is going to minimize a loss function, therefore reading on the claimed limitation); and a controller (Fig. 5, Ref. 6) configured to apply pixel data, which is acquired from at least one selected pixel selected from a plurality of pixels included in a corrected image generated based on the original image (stored data regarding film thickness), to the thickness predicting model (Fig. 6, Ref. 160), to predict a thickness of at least one of the wafer or an element layer formed on the wafer in a position corresponding to a position of the selected pixel (Para. 0062).  
Claim 2
 	IWANAGA et al. (2015/0324970) discloses the thickness predicting model (Fig. 6, Ref. 160) is verified using the data set (Fig. 6, Ref. 162; calculates an imaging error).  
Claim 3
 	IWANAGA et al. (2015/0324970) discloses the original image has a linear form (Note that the information in the correlation data table 511 is approximated by a linear expression in FIG. 14).  
Claim 4
 	IWANAGA et al. (2015/0324970) discloses the corrected image is an image reconstructed from the original image based on a circular correction algorithm for an entire area of the wafer (See Fig. 17; 0074).  
Claim 5
 	IWANAGA et al. (2015/0324970) discloses the pixel data is an RGB value of the selected pixel in the corrected image (See Fig. 14; Para. 0071).  
Claim 6
 	IWANAGA et al. (2015/0324970) discloses the data set comprises test pixel data of a test pixel (Pixel value), corresponding to the selected pixel, in a test image in which the test wafer is captured (film thickness measured value), and an actual thickness of at least one of the test wafer or the test element layer acquired in a test position on the test wafer, corresponding to the position of the selected pixel (Para. 0071).  
Claim 7
 	IWANAGA et al. (2015/0324970) discloses the first device is a semiconductor process chamber (Fig. 1, Ref. 1), and the second device is a transfer chamber transferring the wafer (Fig. 1, Ref. C).  
Claim 11
 	IWANAGA et al. (2015/0324970) discloses the position on the wafer, corresponding to the position of the selected pixel, is optionally selected (Para. 0012;  a pixel value extraction part that extracts a pixel value at each coordinates stored in the measured value storage part from the preparation imaged image stored in the image storage part.)  
Claim 12
 	IWANAGA et al. (2015/0324970) discloses a transfer robot (transfer arm) configured to transfer at least one test wafer (Fig. 5, Ref. W) between a first device and a second device along a transfer path (Para. 0056); a light source (Fig. 5, Ref. 132) configured to emit light onto the test wafer (Fig. 5, Ref. W) on the transfer path; a camera (Fig. 5, Ref. 130) configured to acquire a test image of the test wafer (Fig. 5, Ref. W) based on the light reflected from the test wafer (Fig. 5, Ref. W); a controller (Fig. 5, Ref. 6) configured to generate a thickness predicting model (Fig. 6, Ref. 160) using machine learning, based on a data set including an actual thickness of at least one of the test wafer or a test element layer formed on the test wafer (measured value stored measured in advance) (Para. 0062), respectively acquired in a plurality of test positions on the test wafer (Fig. 5, Ref. W), and test pixel data of each of test pixels in positions corresponding to the plurality of test positions in the test image of the test wafer (Fig. 6, Ref. 161; stored images from imaging device); and a memory configured to store the thickness predicting model (Para. 0062).  
Claim 17
 	IWANAGA et al. (2015/0324970) discloses the controller (Fig. 6, Ref. 130) uses an algorithm of the machine learning to update the thickness predicting model (Fig. 6, Ref. 164; correlation data generation).  
Claim 18
 	IWANAGA et al. (2015/0324970) discloses measuring (Fig. 5, Ref. 130) a thickness of at least one of a test wafer or a test element layer formed on the test wafer in each of a plurality of test positions on the test wafer (Fig. 5, Ref. W); acquiring test pixel data of each test pixel in positions corresponding to the plurality of test positions in a test image of the test wafer (Fig. 6, Ref. 163); generating a data set including the test pixel data, and a thickness of at least one of the test wafer or the test element layer measured in the plurality of test positions (Fig. 6, Ref. 161; stored images from imaging device); generating a thickness predicting model based on the data set, and using machine learning to train the thickness predicting model, to minimize a loss function of the data set (Fig. 6, Ref. 164); acquiring an original image of a wafer (Fig. 6, Ref. 161); acquiring a corrected image of the wafer based on the original image (Fig. 6, Ref. 164); acquiring pixel data of at least one selected pixel selected in a position corresponding to at least one selected position of the wafer, from the corrected image (Para. 0062); and 33applying the pixel data to the thickness predicting model, to predict a thickness of at least one of the wafer or an element layer formed on the wafer in the at least one selected position (Para. 0062; a film thickness calculation part 165 that calculates the film thickness of the film formed on the wafer W on the basis of the imaged image of the wafer W in the imaging unit 63 and the correlation data generated in the correlation data generation part 164.).  
Claim 19
 	IWANAGA et al. (2015/0324970) discloses the plurality of test positions of the test wafer (Fig. 5, Ref. W) comprises the at least one selected position of the wafer (It is inherent in the prior art that at least one position is selected to make a measurement and therefore reads on the claim limitation).  
Claim 20
 	IWANAGA et al. (2015/0324970) discloses radiating light (Fig. 5, Ref. 132) to the test wafer (Fig. 5, Ref. W); selectively extracting light reflected from each of the plurality of test positions (Fig. 5, Ref. 130), among light reflected from the test wafer (Fig. 5, Ref. W); acquiring a spectrum of the extracted light (See Fig. 14); and analyzing the acquired spectrum to determine a thickness of at least one of the test wafer or the test element layer (Para. 0071).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWANAGA et al. (2015/0324970).
Claim 8
	IWANAGA et al. (2015/0324970) discloses the claimed invention except for the semiconductor process chamber is a chemical/mechanical polishing (CMP) process equipment. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine IWANAGA et al. (2015/0324970) with a CMP process since it was well known in the art that using the thickness measurement in a CMP process increases the accuracy of the finished product, therefore increasing yield. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 9
	IWANAGA et al. (2015/0324970) discloses the claimed invention except for the transfer robot comprises a chuck securing the wafer, and a linear stage transferring the wafer. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine IWANAGA et al. (2015/0324970) with the chuck and linear stage since it was well known in the art that a chuck and linear stage keep the transport movement stable, therefore reducing damage to the wafer when transported. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 10
	IWANAGA et al. (2015/0324970) discloses the claimed invention except for the loss function is a Mean Square Error (MSE). It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine IWANAGA et al. (2015/0324970) with MSE since it was well known in the art that using the MSE provides accurate correlation between measurements, therefore increasing the sensitivity in the measured data. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 13
	IWANAGA et al. (2015/0324970) discloses the claimed invention except for a spectroscopic ellipsometer configured to measure the actual thickness of the test element layer. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine IWANAGA et al. (2015/0324970) with the ellipsometer since it was well known in the art that using an spectroscopic ellipsometer improves the accuracy of the measured reflected light, therefore improving the measured results. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 14
	IWANAGA et al. (2015/0324970) discloses the claimed invention except for the thickness predicting model is generated by using at least one of Random Forest, AdaBoost, Gradient Boosting, Polynomial Regression, or Gaussian Process Regression as an algorithm of the machine learning. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine IWANAGA et al. (2015/0324970) with one the model methods above since it was well known in the art that using one of the listed modeling improves the overall accuracy of the thickness measured. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 15
 	IWANAGA et al. (2015/0324970) discloses the algorithm of the machine learning (Fig. 6, Ref. 164), used to generate the thickness predicting model, is selected depending on characteristics of the test wafer (It is inherent that algorithm used in the prior art was selected depending on the characteristics of the wafer tested and therefore reads on the claim limitation.)  
Claim 16
 	IWANAGA et al. (2015/0324970) discloses the controller (Fig. 5, Ref. 6) uses the algorithm to generate the thickness predicting model (Fig. 6, Ref. 130), to minimize a loss function of the data set (It is inherent that the thickness data measured in advance is going to minimize a loss function, therefore reading on the claimed limitation).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        May 18, 2022